DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9-11, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Burris et al. (US 2019/0087957 A1) in view of Ostrovsky-Berman (US 2010/0296709 A1) and further view of Luping et al. (US 2006/0280351 A1).
Regarding claims 1, 10 and 15. Burris teaches a method for evaluating an aorta of a patient, comprising:
 	receiving a medical image of an aorta of a patient (Paragraphs [0038], [0042] fig.2 Illustrate and teach obtained/received image of aorta (202) and segment of the aorta (204) using spatial Jacobian analysis process imaging data from patient);
				
    PNG
    media_image1.png
    274
    188
    media_image1.png
    Greyscale

 	calculating at least one measurement at each of the one or more measurement planes (Paragraphs [0017], [0052] teach calculating each triangular of the area); and
 	evaluating the aorta of the patient based on the at least one measurement calculated at each of the one or more measurement planes (Paragraphs [0058], [0073] teach evaluating and diagnosis dimension changes between measurement).
 	Burris is silent on
 segmenting the aorta from the medical image by iteratively refining 1)  an aortic mask of the aorta based on an  aortic centerline of the aorta and 2) the aortic centerline based on the aortic mask.
In an analogous art, Ostrovsky-Berman teaches
  an aortic mask of the aorta based on an aortic centerline of the aorta (Paragraphs [0098], [0152-0153] fig.6 Illustrate and teach segmenting the aorta and process 106 of refining as removing coronary arteries) and 2) the aortic centerline based on the aortic mask (Paragraphs [0123], [0130] teach centrally located mask at the center of the aorta).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Burris with Ostrovsky-Berman's system such that receiving a medical image of an aorta of a patient, segmenting the aorta from the medical image by iteratively refining 1) an aortic mask of the aorta based on an  aortic centerline of the aorta and 2) the aortic centerline based on the aortic mask, calculating and evaluating the aorta data at each of the measurement planes in order to provide an accuracy determining the medical image of the patient.
 	However, Burris and Ostrovsky-Berman are silent on
 	identifying one or more measurement planes on the segmented aorta base on the aortic centerline.
 	In an analogous art, Luping teaches
 	identifying one or more measurement planes on the segmented aorta base on the aortic centerline (Paragraphs [0051], [0067], [0088-0089] fig.1 and fig.12 Illustrate and teach measurement on the segmented aorta base on centerline extraction).


    PNG
    media_image2.png
    312
    218
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    312
    215
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Burris and Ostrovsky-Berman with Luping's system such that identifying one or more measurement planes on the segmented aorta base on the aortic centerline in order to provide an accurate  diameter and length for a complete medical report when user perform intensive interaction.

 	Regarding claims 2, 11 and 16. Burris, Ostrovsky-Berman and Luping teach the method of claim 1, Luping teaches wherein identifying one or more measurement planes on the segmented aorta base on the aortic centerline comprises:
 	identifying an aortic centerline of the aorta; and identifying one or more locations on the aortic centerline and corresponding plane normal vectors as the one or more measurement planes (Paragraphs [0051], [0072-0073])


 	calculating at least one diameter of the segmented aorta at each of the one or more measurement planes (Paragraphs [0017], [0052]).

 	Regarding claims 5 and 14. Burris, Ostrovsky-Berman and Luping teach the method of claim 4, Burris teaches wherein calculating at least one diameter of the segmented aorta at each of the one or more measurement planes comprises:
 	calculating at least one of a minimum diameter, a maximum diameter, and an average diameter of the segmented aorta at each of the one or more measurement planes (Paragraphs [0017], [0040], [0052], [0063]).

 	Regarding claims 6 and 17. Burris, Ostrovsky-Berman and Luping teach the method of claim 1, Burris teaches wherein evaluating the aorta of the patient based on the at least one measurement calculated at each of the one or more measurement planes comprises:
 	comparing the at least one measurement calculated at each respective measurement plane of the one or more measurement planes with a patient-specific range (Paragraphs [0030-0031], [0057]).



 	causing results of the calculating and/or the evaluating to be displayed on a display device (Paragraphs [0016], [0038]).


Claim 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burris et al. (US 2019/0087957 A1) in view of Ostrovsky-Berman (US 2010/0296709 A1) in view of Luping et al. (US 2006/0280351 A1) and further view of Dugan (US 2018/0303405 A1).
 	Regarding claims 7 and 18. Burris, Ostrovsky-Berman and Luping teach the method of claim 6, but is silent on further comprising:
 	generating an alert indicating results of the evaluating in response to the comparing.
	In an analogous art, Dugan teaches
 	generating an alert indicating results of the evaluating in response to the comparing (Paragraphs [0032], [0216], [0299] teach generating/provide alerting to the user when the level of risk over various scale).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Burris and Ostrovsky-Berman with Dugan’s system such that generating an alert indicating results of the evaluating in order to provide the warning to the user when risk score are high.
 	Regarding claims 8 and 19. Burris and Ostrovsky-Berman teach the method of claim 6, further Dugan teaches comprising: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KIET M DOAN/Primary Examiner, Art Unit 2641